DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: controller configured to: count, not count and activate in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.   The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim(s) 23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
3.	Claim 23 recites the limitation "the clearance" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 5-11, 15-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0052516 A1) in view of Bennie et al. (US 2010/0295707 A1).

Regarding claim 1, Kim discloses a warning system (see fig. 1), the system comprising: a controller (see 110 in fig. 1) in communication with a camera and an alert-device, wherein the controller is configured to: 
Although Kim discloses wherein said controller does not count the lane departure when an event causes an operator of the host vehicle to perform the lane departure (e.g. see “poor driving can be excluded” in ¶ [0039]), it is noted that Kim does not provide the particular wherein the event is an object in the roadway.
However, Bennie discloses a lane departure monitoring system wherein the event is an object in the roadway wherein said controller does not count the lane departure (see “yes” of 166 in fig. 3) when an event object in a roadway causes an operator of the host vehicle to perform the lane departure (e.g. see ¶ [0019]). 
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Bennie teachings of land departure behavior into Kim monitoring driving pattern for the benefit of improving assessment of driver impairment by intentional and unintentional lane departure.

	
Regarding claims 5-7 and 15-17, the references further disclose wherein the object is a stationary object (e.g. see Bennie ¶ [0014]); wherein the stationary object is adjacent to a travel-lane traveled by the host-vehicle (e.g. see Bennie ¶ [0014]); wherein the stationary object is at least partially in a travel-lane traveled by the host-vehicle (e.g. see Bennie ¶ [0014]). 

Regarding claims 8 and 18, the references further discloses wherein the controller further configured to determine that the object is in an adjacent lane and count the lane departure when the lane departure is into the adjacent lane (e.g. see Bennie 168 in fig. 3). 



Regarding claims 10 and 20, although Kim discloses the departure-threshold, it is noted that Kim does not provide the particular wherein the departure-threshold is in a range from between 2 to 3 lane-departures, and wherein the time-period is two minutes. 
However, Kim does disclose the departure threshold and time-period are predefined (e.g. see ¶ [0059]). 
Therefore, taking the combined teachings of Kim and Bennie as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made to exploit the different departure predefined values such as the departure-threshold is in a range from between 2 to 3 lane-departures, and wherein the time-period is two minutes for the benefits of establishing default parameters for proper operations.

Regarding claim 11, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claims 21 and 24, the references further discloses comprising detecting, with the controller, the object in the roadway based on an image (see Kim 120 in fig. 1; see Bennie ¶ [0002]).


3.	Claims 22-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Bennie in view of Hac et al. (US 2004/0193374 A1).


However, Hac discloses a collision monitoring system wherein the information is a distance between object and host vehicle (see “Distance, d” in fig. 2; e.g. see “non-moving obstacle” in ¶ [0032]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Hac teachings of distance detection into the references proximity detection for the benefit of accurately determining proximity of object to improve lane change condition determination.

	
	Response to Arguments
Applicant's arguments with respect to claims 1, 5-11, 15-21 and 24-26 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485